Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 08/24/2020. Claims 1-9 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 08/24/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR18/51525, filed on 02/22/2018.
Claim Objections
Claim 7 is objected to because of the following informalities: “and a second switching group for carry out vector monitoring of the phase currents.” should read “and a second switching group for carrying out vector monitoring of the phase currents.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Skellenger et. al. (U.S. Publication No. 2017/0217480) in view of Imamura et. al. (U.S. Publication No. 2012/0145472).
Regarding claim 1
Skellenger discloses “A method for driving a power steering system of a vehicle, comprising a steering wheel,” (See Skellenger Fig. 1, Char. 20).
Skellenger discloses “and an inverter electrically supplying an assist motor,” (See Skellenger Fig. 4, Char. 100).
Skellenger discloses “when a short-circuit type failure is detected between a phase of the assist motor and an electric line of the inverter,” (See Skellenger Fig. 4, Char. 405, and [0038] disclosing a short (405) on the FET connected to the c motor phase.).
Skellenger discloses “wherein it comprises: a configuration step intended to determine for a magnetic field of the assist motor a controllable zone and a non-controllable zone,” (See Skellenger [0044] disclosing fault detection, including sending a faulted phase identifier identifying a specific phase coil and fault type (non-controllable zone), thus also distinguishing the controllable phases (zones).).
Skellenger discloses “a step of compensating a spatial average brake torque in the controllable zone,” (See Skellenger [0054] & [0059] disclosing a braking torque compensated for at low speeds, caused by the shorted FET.).
Skellenger discloses “a phase for determining a spatial average motor torque (Cmm) as a function of the measured steering wheel torque (Cvm),” (See Skellenger [0055] disclosing using a handwheel torque signal as input for shorted FET mitigation. Also see [0045]-[0046] disclosing profiling the phase coil voltages, to calculate an average voltage (i.e. a spatial average motor torque-per spec “More generally, a spatial average quantity is defined as the electrical quantity of the assist motor averaged over an electric revolution.”). Further see [0047] disclosing switching the FETs to determine the average voltage, when a short occurs.).
Skellenger discloses “a phase for converting the space average motor torque (Cmm) into an instantaneous motor torque (Cmi),” (See Skellenger [0049] disclosing applying the voltage to obtain the desired motor torque.).
Skellenger discloses all of the elements of claim 1 except “the compensation step comprising: a phase for detecting a relative electrical position of the assist motor (ar) with respect to the controllable zone,”, & “a phase for controlling the phase currents of the assist motor.”. Skellenger discloses detecting the position of the motor, though it is not clear if it with respect to the controllable phases (See [0046] & [0028]). Skellenger additionally discloses that a “signal” may refer to any electrical signal, including voltage or current. (See [0023]).
Imamura discloses “the compensation step comprising: a phase for detecting a relative electrical position of the assist motor (ar) with respect to the controllable zone,” (See Imamura [0172] disclosing controlling feedback of a motor during a phase abnormality, with respect to the normal phases (controllable zone). Also see, [0047] disclosing detecting the position of the rotor via a rotation angle detection circuit.).
Imamura discloses “a phase for controlling the phase currents of the assist motor.” (See Imamura Abstract disclosing controlling the currents applied to the coils of the motor.).
Skellenger and Imamura are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious, before the effective filing date of the claimed invention to have modified Skellenger to incorporate the teachings of Imamura, to include a phase for detecting an electric position of a motor with respect to a controllable zone and controlling currents applied to an assist motor. Doing so provides known strategies in the art for compensating for a motor phase fault condition, advantageously to provide continuous motor assist control and compensate for an abnormal braking torque through use of parameters from normal phases, thus mitigating discomfort with steering.
Regarding claim 2
Skellenger discloses all of the elements of claim 2 except “The driving method according to claim 1, comprising an activation step comparing a direction of rotation of the steering wheel with a direction of rotation of the assist motor.” Skellenger [0003] discloses in the background of the publication, that a steering force applied by a driver in one direction supplies a torque in the same direction to an EPS system.
Imamura discloses “The driving method according to claim 1, comprising an activation step comparing a direction of rotation of the steering wheel with a direction of rotation of the assist motor.” (See Imamura [0008] disclosing a comparison of return-to-center steering direction action with the motor torque direction.).
Skellenger and Imamura are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious, before the effective filing date of the claimed invention to have modified Skellenger to incorporate the teachings of Imamura, to include a phase for comparing a steering wheel rotational direction to the rotation direction of a motor. Doing so provides well known routine strategies in the art.
Regarding claim 3
Skellenger discloses “The driving method according to claim 2, wherein the activation step compares a steering wheel torque (Cvm) and/or a speed of the assist motor (Vm) with a predetermined threshold.” (See Skellenger [0056] disclosing an example comparing the handwheel torque with a predetermined threshold.).
Regarding claim 4
Skellenger discloses “The driving method according to claim 1, wherein the configuration step determines two phases (gp) of the assist motor not influenced by the failure.” (See Skellenger [0044] disclosing fault detection, including sending a faulted phase identifier identifying a specific phase coil and fault type (non-controllable zone), thus also distinguishing the two controllable phases (zones) of the three-phase motor.).
Regarding claim 5
Skellenger discloses “The driving method according to claim 1, wherein the detection phase triggers an implementation of the phase for determining a spatial average motor torque (Cmm).” (See Skellenger Fig. 5 Faulted phase coil feeds Fault mitigation algorithm, enabling fault mitigation to determine the motor torque as a function of the steering wheel torque, See Fig. 8 Char. 820).
Regarding claim 6
Skellenger discloses all of the elements of claim 6 except “The driving method according to claim 1, wherein the conversion phase implements a setpoint curve representing the instantaneous motor torque (Cmi) as a function of the relative electrical position of the assist motor (ar) relative to the controllable zone.” 
Imamura discloses “The driving method according to claim 1, wherein the conversion phase implements a setpoint curve representing the instantaneous motor torque (Cmi) as a function of the relative electrical position of the assist motor (ar) relative to the controllable zone.” (See Imamura [0172] disclosing controlling feedback of a motor during a phase abnormality, with respect to the normal phases (controllable zone). The electrical angles of the normal phases correspond to the phase current instruction values, see [0124] disclosing using the electrical angles of the normal phases and Fig. 11 representing a motor torque & electrical curve illustration.).
Skellenger and Imamura are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious, before the effective filing date of the claimed invention to have modified Skellenger to incorporate the teachings of Imamura, to include a phase for detecting an electric position of a motor with respect to controllable zones, and representing the motor torque as a function of the relative motor position. Doing so provides known strategies in the art for compensating for a motor phase fault condition, advantageously to provide continuous motor assist control and compensate for an abnormal braking torque through use of parameters from normal phases, thus mitigating discomfort with steering.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Skellenger et. al. (U.S. Publication No. 2017/0217480) in view of Imamura et. al. (U.S. Publication No. 2012/0145472) in further view of Koseki et. al. (U.S. Publication No. 2017/0012569).
Regarding claim 7
Skellenger discloses all of the elements of claim 7 except “The driving method according to claim 1, wherein the control phase successively uses a switching, called deactivated inverter switching» (CO), a first switching group, and a second switching group for carrying out vector monitoring of the phase currents.” Skellenger discloses switches and monitoring circuits for monitoring and detecting the shorted conditions of  the FETs, see [0034] & [0036].
Koseki discloses “The driving method according to claim 1, wherein the control phase successively uses a switching, called deactivated inverter switching» (CO), a first switching group, and a second switching group for carrying out vector monitoring of the phase currents.” (See Koseki Abstarct disclosing two switching elements, which monitor current flow [0004]. Also see [0007] disclosing control of the switching elements corresponding to the abnormal phase (deactivated inverter). ).
Skellenger and Koseki are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious, before the effective filing date of the claimed invention to have modified Skellenger to incorporate the teachings of Koseki, to include deactivated inverter switching. Doing so provides known strategies in the art for compensating for a motor phase fault condition, advantageously to provide continuous motor assist control and compensate for an abnormal braking torque and reducing a phase-to-phase impedance, thus mitigating discomfort with steering.
Regarding claim 8
Skellenger discloses all of the elements of claim 8 except “The driving method according to claim 1, comprising a step of estimating the spatial average brake torque induced by the failure in the non-controllable zone.” 
Koseki discloses “The driving method according to claim 1, comprising a step of estimating the spatial average brake torque induced by the failure in the non-controllable zone.” (See Koseki Fig. 4 Char. S512, [0007] & [0148] disclosing calculating braking torque corresponding to the second energization system, which is the abnormal system. (Non-controllable zone)).
Skellenger and Koseki are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious, before the effective filing date of the claimed invention to have modified Skellenger to incorporate the teachings of Koseki, to include calculation of a braking torque corresponding to a non-controllable zone. Doing so provides known strategies in the art for compensating for a motor phase fault condition, advantageously to provide continuous motor assist control and compensate for an abnormal braking torque through adjusting a motor assist torque with a braking torque to improve the accuracy of the assist torque and effectively cancel out a braking torque, thus mitigating discomfort with steering.
Regarding claim 9
Skellenger discloses all of the elements of claim 9 except “The driving method according to claim 8, wherein the determination phase uses the estimated spatial average brake torque (Cfm) during the estimation step to determine the spatial average motor torque (Cmm).” 
Koseki discloses “The driving method according to claim 8, wherein the determination phase uses the estimated spatial average brake torque (Cfm) during the estimation step to determine the spatial average motor torque (Cmm).” (See Koseki Fig. 4 Char. S513, [0148] disclosing calculating a resultant final motor assist torque as a function of the calculated braking torque.).
Skellenger and Koseki are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious, before the effective filing date of the claimed invention to have modified Skellenger to incorporate the teachings of Koseki, to include calculation of a final motor assist torque corresponding to a braking torque from a non-controllable zone. Doing so provides known strategies in the art for compensating for a motor phase fault condition, advantageously to provide continuous motor assist control and compensate for an abnormal braking torque through adjusting a motor assist torque with a braking torque to improve the accuracy of the assist torque and effectively cancel out a braking torque, thus mitigating discomfort with steering.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kano et. al. (U.S. Publication No. 2016/0118923) discloses a brushless motor and motor control device, for compensating for a braking torque due to an inverter failure, by using a normal system (See Claim 6). Kezobo et. al. (U.S. Publication No. 2014/0246999) discloses a motor control device and electric power steering device, for compensating for an inverter fault, using a normal system (See Abstract), and additionally discloses two switching element circuits (See Fig. 1, Chars. 24 & 25).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664